DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/08/2021 has been entered.
Claims 1, 5, 7-9, 11 and 16 are presently amended. 
Claims 2, 6, 12, and 17 are cancelled.
Claims 21-23 are newly added.
Claims 1, 3-5, 7-11, 13-16, and 18-23 are currently pending.

Response to Amendment
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments filed 4/08/2021 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as 

35 USC § 101 Rejections 
First, Applicant argues that “claim 1 involves not just ranking job postings but ranking them based on a combination of a job affinity score and a virtual team score, where the job affinity score is derived with a machine learning algorithm, and the virtual team score is derived by identifying employees of a company associated with an online job posting and scoring each identified employee based on professional accomplishments as determined from a member profile of the member. Finally, the claims recite that the highest-ranking online job postings are presented together as a group, with other groups of online job postings. This advantageously allows the job-seeker to select one group of online job postings from a plurality of groups of online job postings, based on the selected group including online job posting that have high ranking virtual teams - that is, groups of employees with similar skills and who have significant professional accomplishments. All of these additional claim elements, when considered together, recite an improvement to the way in which online job postings are identified, ranked and presented” [Arguments, pages 10-11].
In response, Applicant’s arguments are considered and are persuasive. Examiner observes that the additional elements including at least the “job affinity score… derived with a machine- learning program…” are considered to amount to an improvement to the way in which online job postings are identified, ranked and presented (See MPEP 2106.05(a)).




35 USC § 112 Rejections 
First, Applicant argues that “The claims have been amended to address the rejection. Specifically, the article, “the” was replaced with the article, “a”. Reconsideration and withdrawal of the rejection are respectfully requested” [Arguments, page 13].
In response, Applicant’s arguments are considered and are persuasive. Examiner observes the amended claims no longer recite the previously observed antecedent basis issue.

35 USC § 103 Rejections 
First, Applicant argues that “ claim 1 involves determining a plurality of members of a social networking service who are employed with a company (e.g., a company associated with an online job posting) and who have a similarity coefficient with a first member that exceeds a threshold, wherein the similarity coefficient is a measure of similarity with respect to skills indicated in member profiles.
The prior art of record does not describe or suggest this concept. In suggesting otherwise, the Examiner relies on an entirely unreasonable combination of Rosen and Carter…  Rosen generally describes matching job candidates with companies. As such, the cited portion of Rosen on which the Examiner relies describes the concept of job seekers (“employee seekers” in the literal language of Rosen) who are looking for jobs. These are not employees of a company associated with an online job posting” [Arguments, page 14].
In response, Applicant’s arguments are considered but are not persuasive. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the motivation for combining Carter with Rosen would have been to improve the ability “to match end users who are job seekers (also referred to herein as candidates) with jobs at which the potential to have a successful employment is optimized and/or employers who are also users of the matching server system 1400 with similarly optimized candidates” (Carter, ¶ 72), wherein such a matching methodology would help to improve Rosens’ “match-based employment system” (Rosen, ¶ 87). As such, Examiner remains unpersuaded.

Second, Applicant argues that “The Examiner then suggests that Carter discloses “who are employed with the company.” However, Carter, at paragraph 0087, suggests that companies who use a system to recruit candidates may have employees who also use the system, for example, to search for employment positions. As such, Carter does nothing more than suggest that companies have employees” [Arguments, page 15].
In response, Applicant’s arguments are considered but are not persuasive. Examiner observes that the citation of Carter relied upon is not meaningfully different than the above argued claim elements. For example, paragraph 0087 of Carter recites, in part, “numerous employers may be passive users of the system, in that they will be profiled based on empirical data gathered from their current employees, and/or will be associated with a company type profile, and this information will be used to generate compatibility scores for candidates in order to evaluate jobs for potential employment”. Here, Carter describes users of a system who are employed with a specified company. Thus, Examiner respectfully maintains that at least paragraph 0087 of Carter recites the element of users “who are employed with the company”. Further, Examiner maintains that the combination of the relevant and cited elements of Rosen, in combination with at least paragraph 0087 of Carter, discloses the presently argued limitation for the same reasons as stated in response to the above argument. As such, Examiner remains unpersuaded.

Third, Applicant argues that “The Examiner provides no rationale for parsing Applicants’ claim language so finely, and then combining the individual teachings of the two references in the manner suggested. However, Applicants suggest that no person of any skill in the art would be motivated to combine the references in the manner suggested, as the combination would completely obliterate the intended function of the respective systems described in the references. For example, the entire purpose of the invention described in Rosen is to help employee seekers find employer seekers. If the cited portion of Rosen, which is alleged to describe, “determining a plurality of members” was combined with the cited portion of Rosen (“employees of a company”), the result would essentially be matching employees with their employers. This of course would not lead to finding very many new employees for open or available jobs. As such, the combination is not something a person of skill in the art would consider” [Arguments, page 15].
In response, Applicant’s arguments are considered but are not persuasive. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to the argument that the Applicant’s interpretation of the cited portions of Rosen “would essentially be matching employees with their employers”, Examiner observes that internal hiring between departments of an organization is a practical and obvious implementation of the applied art. For example, a product development department of an organization may seek to hire employees from the manufacturing department, or vice-versa. Thus, Examiner maintains that the combination statements stated in the rejection below and in the previous office actions describe reasonable motivations for one of ordinary skill in the art to combine the cited references. As such, Examiner remains unpersuaded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 7-11, 15-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al., U.S. Publication No. 2006/0229896 [hereinafter Rosen] in view of Schellenberger et al., U.S. Publication No. 2016/0267522 [hereinafter Schellenberger], and Carter et al., U.S. Publication No. 2015/0006422 [hereinafter Carter], and further in view of Kim et al., U.S. Publication No. 2015/0120717 [hereinafter Kim].

Regarding claim 1, Rosen discloses a method comprising: determining, by a server having one or more processors, a plurality of online job postings for presentation to a first member of…  the first member having a member profile, each online job posting being associated with a respective company (Rosen, ¶ 54, Preferably, matching is performed by a matching engine on one or more servers (discloses server); however, matching can be performed by any suitable custom matching engine, suitable commercially available matching engine, or by any other suitable mechanism. As shown in FIG. 7, a matching engine compares matching profiles, attribute/field by attribute/field to determine a matching value for the profiles), (Id., ¶ 144, Processor 1813 may reside wholly on client computer 1801 or wholly on server 1826 or processor 1813 may have its computational power distributed between computer 1801 and server 1826), (Id., ¶ 148, Computer 1801 can send messages and receive data, including program code, through the network(s), network link 1821, and communication interface 1820. In the Internet example, remote server computer 1826 might transmit a requested code for an application program through Internet 1825, ISP 1824, local network 1822 and communication interface 1820 (discloses online elements)), (Id., ¶ 32, at step 120, the match results are presented to the employment seeker (discloses job postings). Preferably, only positions with a match level that satisfies a threshold condition are presented (discloses presenting) to the employment seeker. Alternatively, a specified number of positions are presented to the employment seeker at one time, ranked by match level and with the highest ranking positions being presented first. It should be noted that matching results can be presented to the employment seeker in any suitable manner), (Id., ¶ 78, FIG. 10 shows the process of brokering user profile (discloses member profile) in accordance with one embodiment of the present invention. At step 1000, a user enters a profile (i.e., background/attribute information and preferences) on a match-based employment system), (Id., ¶ 85, For employment seekers, match results can contain the company name (perhaps being the most prominently displayed element) (discloses associated companies), the position location, position title, the match element contributing the most to the overall score and/or any other suitable information);

    PNG
    media_image1.png
    423
    479
    media_image1.png
    Greyscale

Rosen further discloses …calculating a job affinity score for each online job posting from the plurality of online job postings based on a comparison of data of the online job posting and data associated with the member profile of the first member, wherein the job affinity score is derived with… using as input data from the online job posting and data associated with the member profile of the first member… utilizing data from previously posted online job postings and data associated with member profiles of members of… (Id., ¶ 78, FIG. 10 shows the process of brokering user profile (discloses member profile) in accordance with one embodiment of the present invention. At step 1000, a user enters a profile (i.e., background/attribute information and preferences) (discloses profile information) on a match-based employment system), (Id., ¶ 148, Computer 1801 can send messages and receive data, including program code, through the network(s), network link 1821, and communication interface 1820. In the Internet example, remote server computer 1826 might transmit a requested code for an application program through Internet 1825, ISP 1824, local network 1822 and communication interface 1820 (discloses online elements)), (Id., ¶ 31, At step 110, an employee seeker (i.e., a system user searching for an employment seeker to fill a job/position) enters relevant information about itself and a position as well as attributes the employee seeker desires in a good match for the position (discloses previously posted job postings)), (Id., ¶ 32, at step 120, the match results are presented to the employment seeker… only positions with a match level that satisfies a threshold condition are presented to the employment seeker (discloses job posting data based on a comparison)), (Id., ¶ 85, For employment seekers, match results can contain the company name (perhaps being the most prominently displayed element) (discloses associated companies), the position location, position title, the match element contributing the most to the overall score and/or any other suitable information), (Id., ¶ 87, Preferably, the bi-directional match score is calculated such that how well the employment seeker meets the job's desires accounts for 70% of the score and how well the job meets the employment seeker's desires accounts for 30% of the score (discloses job affinity score); however, the score calculation can use any suitable weighting of uni-directional matches. Preferably, the score is expressed as a percentage; however, the score can be expressed in any suitable manner); 
for each company associated with an identified online job posting: determining a plurality of members of… (Id., ¶ 31, at step 110, an employee seeker (i.e., a system user searching for an employment seeker to fill a job/position) enters relevant information about itself and a position (discloses companies associated with job postings) as well as attributes the employee seeker desires in a good match for the position), (Id., ¶ 8, The match-based employment system collects a plurality of employer seeker and employee seeker profiles, bi-directionally matches the employer seeker and said employee seeker profiles and displays at least a portion of the results to an employer seeker or an employee seeker (discloses identifying a plurality of members)).
The combination of Rosen and Schellenberger, in consideration of KSR Rationale B (see MPEP § 2141(III)(B)), discloses …with the first member above a predetermined threshold, the similarity coefficient with the first member representing a measure of similarity in skills, as included in the member profile of the respective members, between the first member and the member of the plurality of members.
Specifically, Rosen discloses similarity in skills between a first member and a posted job position (¶ 69). Rosen further discloses professional information (¶ 40), a first member (¶ 78), and a plurality of other members (¶ 8), (Rosen, ¶ 78, FIG. 10 shows the process of brokering user profile in accordance with one embodiment of the present invention. At step 1000, a user (discloses first member) enters a profile (i.e., background/attribute information and preferences) on a match-based employment system), (Id., ¶ 8, The match-based employment system collects a plurality of employer seeker and employee seeker profiles, bi-directionally matches the employer seeker and said employee seeker profiles and displays at least a portion of the results to an employer seeker or an employee seeker (discloses a plurality of members)), (Id., ¶ 69, the user has a limited number of points (e.g., 10) to apportion between the skills; however, the weights can be assigned in any other suitable manner. If the user does not apportion any points to a skill, that skill is preferably not considered in the matching calculations, but is still visible to potential matches viewing the user's profile (discloses similarity in skills between a first member and a posted job position)).
Schellenberger further discloses a similarity coefficient… (Schellenberger, ¶ 35, the expanded audience is identified based on a metric, such as the distance, the square of the distance or a correlation coefficient (discloses similarity coefficient), in a high-dimensional space of values of the characteristics of the individuals), (Id., ¶ 50, questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills (discloses similarity in skills), ability to work with others, management capabilities, etc.).
Since each individual element and its function are shown in the prior art, albeit shown in separate citations, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the simple substitution of the threshold measured based on the similarity of skills between a member and job position profile data with the threshold measured based on similarity between a member and of the skills of a plurality of other members to disclose …with the first member above a predetermined threshold, the similarity coefficient with the first member representing a measure of similarity in skills, as included in the member profile of the respective members, between the first member and the member of the plurality of members. Thus, the simple substitution of one known element for another producing a predictable result (KSR Rationale B (see MPEP § 2141(III)(B))) renders the claim limitation obvious.
Rosen further discloses …calculating a professional score of each member of the plurality of members based on professional accomplishments of the member as indicated by the data associated with the member profile of the first member (Rosen, ¶ 8, The match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes (discloses professional scores of a plurality of members based on professional information), (Id., ¶ 75, Preferably, educational degrees/diplomas/certificates are ordered, and the highest ordered educational entry for an employment seeker is used as the "highest degree attained" education (discloses based on professional accomplishments) attribute when associating employment seekers and employee seekers; however, education history information need not be ordered and can be figured into the match calculation in any suitable manner), (Id., ¶ 73, a programmer who has five years of Cobol experience but does not wish to use Cobol in any new position can specify a low importance level to the Cobol experience. As a result, that programmer will match better to open jobs that require some Cobol experience than if the programmer left that experience out of his profile (discloses accomplishments indicated in the member profile)); 
…based on the professional score for each member of the plurality of members (Rosen, ¶ 8, The match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires (discloses companies associated with an identified job posting) and employee seeker attributes (discloses professional score for each member based on professional information)), (Id., ¶ 40, at step 300, employment seekers enter their attributes into the system. The attributes are associated with one or more fixed times or time periods. For example, some employment seeker may have experience programming in Perl from June of 1997 to December of 2003 and from November of 2004 to January of 2005), (Id., ¶ 56, At step 715, the weighted values are combined to produce a combined value. Preferably, the weighted values are combined by summing all of the weighted values; however, the weighted values can be combined by multiplying the weighted values together or any other suitable process or formula (discloses score)); r
anking, by the server, the online job postings based on a combination of… of a company associated with the online job posting, and the job affinity score (Rosen, ¶ 32, Preferably, only positions with a match level that satisfies a threshold condition are presented to the employment seeker. Alternatively, a specified number of positions are presented to the employment seeker at one time, ranked by match level and with the highest ranking positions being presented first. It should be noted that matching results can be presented to the employment seeker in any suitable manner), (Id., ¶ 54, Preferably, matching is performed by a matching engine on one or more servers (discloses server); however, matching can be performed by any suitable custom matching engine, suitable commercially available matching engine, or by any other suitable mechanism), (Id., ¶ 87, Preferably, the bi-directional match score is calculated such that how well the employment seeker meets the job's desires accounts for 70% of the score and how well the job meets the employment seeker's desires accounts for 30% of the score (discloses job affinity score); 
and causing, by the server, presentation of a group of online job postings including some number of highest-ranked online job postings, ordered according to their respective ranking, in a user interface of the first member (Rosen, ¶ 54, Preferably, matching is performed by a matching engine on one or more servers (discloses server); however, matching can be performed by any suitable custom matching engine, suitable commercially available matching engine, or by any other suitable mechanism), (Id., ¶ 32, at step 120, the match results are presented to the employment seeker. Preferably, only positions with a match level that satisfies a threshold condition are presented to the employment seeker. Alternatively, a specified number of positions are presented to the employment seeker at one time, ranked by match level and with the highest ranking positions being presented first (discloses presenting some number of the highest ranking job postings). It should be noted that matching results can be presented to the employment seeker in any suitable manner), (Id., ¶ 89, seekers are able to provide feed back for a matching score. For example, a mechanism (e.g., a link, a button, etc.) is provided in the user interface (discloses user interface) of the match results listing to enable seekers to indicate that they disagree with the match score for a given listing).
While suggested, Rosen does not explicitly disclose …a social networking service; …a machine- learning program… the machine-learning program having been trained… the social networking service…; the social networking service who are employed with a company and have a similarity coefficient…;  and calculating a virtual team score; …the virtual team score;
However, Schellenberger discloses …a social networking service; …the social networking service (Schellenberger, ¶ 16, the characteristics used by the advertising technique may be based on a social network, such as a social network that facilitates interactions among users, such as the creation and maintenance of professional and/or personal relationships);
the social networking service… and have a similarity coefficient… (Schellenberger, ¶ 35, the expanded audience is identified based on a metric, such as the distance, the square of the distance or a correlation coefficient (discloses similarity coefficient), in a high-dimensional space of values of the characteristics of the individuals), (Id., ¶ 50, questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills (discloses similarity in skills), ability to work with others, management capabilities, etc.), (Id., ¶ 16, the characteristics used by the advertising technique may be based on a social network, such as a social network that facilitates interactions among users, such as the creation and maintenance of professional and/or personal relationships);
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen to include the similarity coefficient elements of Schellenberger in the analogous art of specifying individuals in a target audience.
The motivation for doing so would have been to improve the ability of the system to “provide the information specifying the target audience (including characteristics of the individuals in the target audience, as well as demographic information specifying the individuals)” (Schellenberger, ¶ 43), wherein “the individuals in the expanded audience may be interested in the content of the advertising campaign (such as a product or a job opportunity)”  [Schellenberger, ¶ 16; Rosen, ¶ 87].
While suggested, the combination of Rosen and Schellenberger does not explicitly disclose …who are employed with a company…; and calculating a virtual team score… (Carter, ¶ 86, Electronic system that uses the absolute difference multiplied by the sum of candidate and current worker scores on matched personality factors as a primary input feature into empirically validated statistical models of predicted compatibility/satisfaction/engagement).
However, Carter discloses …who are employed with a company… (Carter, ¶ 87, numerous employers may be passive users of the system, in that they will be profiled based on empirical data gathered from their current employees (discloses identifying a plurality of employees of the company), and/or will be associated with a company type profile, and this information will be used to generate compatibility scores for candidates in order to evaluate jobs for potential employment);
and calculating a virtual team score… (Carter, ¶ 86, Electronic system that uses the absolute difference multiplied by the sum of candidate and current worker scores on matched personality factors as a primary input feature into empirically validated statistical models of predicted compatibility/satisfaction/engagement).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen and the similarity coefficient elements of Schellenberger to include the ‘employed with the company’ and virtual team elements of Carter in the analogous art of online employment matching.
The motivation for doing so would have been to improve the ability “to match end users who are job seekers (also referred to herein as candidates) with jobs at which the potential to have a successful employment is optimized and/or employers who are also users of the matching server system 1400 with similarly optimized candidates” [Carter, ¶ 72; Schellenberger, ¶ 16; Rosen, ¶ 87].
While suggested, the combination of Rosen, Schellenberger and Carter does not explicitly disclose …a machine- learning program… the machine-learning program having been trained…
 However, Kim discloses …a machine- learning program… the machine-learning program having been trained… (Kim, ¶ 359, sentiment classification is performed using a pre-trained (discloses training) classifier…), (Id., ¶ 386, the system utilizes well-known machine learning algorithms (discloses machine learning program) and natural language processing techniques to undertake a sentiment analysis and automatically assign sentiment data to each data object).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen, similarity coefficient and social networking service elements of Schellenberger and the virtual team elements of Carter to include the machine-learning elements of Kim in the analogous art of determining influencers in a social network. 
The motivation for doing so would have been to “provide[s] a more accurate picture of the true influencers and also improve[s] the groups identified” as discussed in Kim, wherein the groups identified can relate to the groups of jobs identified in the present invention. [Kim, ¶ 246; Carter, ¶ 72; Schellenberger, ¶ 16; Rosen, ¶ 87].

Regarding claim 5, the combination of Rosen, Schellenberger, Carter and Kim discloses the method as recited in claim 1.
Rosen further discloses wherein, for each company, determining the plurality of members of… further comprises: generating skill metrics for members of… (Rosen, ¶ 62, Types of attribute unit include, but are not limited to, work units or employment attribute units (e.g., employment skill units and/or employment exposure skill units) (discloses skill metrics), educational background units and status units), (Id., ¶ 8, The match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes (discloses plurality of members).
The combination of Rosen, Schellenberger and Carter, in consideration of KSR Rationale B (see MPEP § 2141(III)(B)), discloses …calculating the similarity coefficient between the first member and those members who are employed with the company, the similarity coefficient measuring a similarity of the skills of the first member with the skills of each respective employee.
Specifically, Rosen discloses similarity in skills between a first member and a posted job position (¶ 69). Rosen further discloses professional information (¶ 40), a first member (¶ 78), and a plurality of other members (¶ 8), (Rosen, ¶ 78, FIG. 10 shows the process of brokering user profile in accordance with one embodiment of the present invention. At step 1000, a user (discloses first member) enters a profile (i.e., background/attribute information and preferences) on a match-based employment system), (Id., ¶ 8, The match-based employment system collects a plurality of employer seeker and employee seeker profiles, bi-directionally matches the employer seeker and said employee seeker profiles and displays at least a portion of the results to an employer seeker or an employee seeker (discloses a plurality of members)), (Id., ¶ 69, the user has a limited number of points (e.g., 10) to apportion between the skills; however, the weights can be assigned in any other suitable manner. If the user does not apportion any points to a skill, that skill is preferably not considered in the matching calculations, but is still visible to potential matches viewing the user's profile (discloses similarity in skills between a first member and a posted job position)).
Schellenberger further discloses a similarity coefficient… (Schellenberger, ¶ 35, the expanded audience is identified based on a metric, such as the distance, the square of the distance or a correlation coefficient (discloses similarity coefficient), in a high-dimensional space of values of the characteristics of the individuals), (Id., ¶ 50, questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills (discloses similarity in skills), ability to work with others, management capabilities, etc.).
Carter further discloses employees of a company (Carter, ¶ 87, numerous employers may be passive users of the system, in that they will be profiled based on empirical data gathered from their current employees, and/or will be associated with a company type profile, and this information will be used to generate compatibility scores for candidates in order to evaluate jobs for potential employment);
Since each individual element and its function are shown in the prior art, albeit shown in separate citations, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the simple substitution of the similarity coefficient measuring the similarity between an audience and an expanded audience with the similarity coefficient measuring a similarity between the skills of a member and of the skills of employees of a company to disclose …calculating the similarity coefficient between the first member and those members who are employed with the company, the similarity coefficient measuring a similarity of the skills of the first member with the skills of each respective employee.
Thus, the simple substitution of one known element for another producing a predictable result (KSR Rationale B (see MPEP § 2141(III)(B))) renders the claim limitation obvious.
While suggested, Rosen does not explicitly disclose …the social networking service… the social networking service…
However, Schellenberger discloses …the social networking service… the social networking service… (Schellenberger, ¶ 16, the characteristics used by the advertising technique may be based on a social network, such as a social network that facilitates interactions among users, such as the creation and maintenance of professional and/or personal relationships).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen to include the similarity coefficient and social networking service elements of Schellenberger and the employee elements of Carter for the same reasons as stated for claim 1. 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen to include the similarity coefficient and social networking service elements of Schellenberger and the employee elements of Carter for the same reasons as stated for claim 1. 

Regarding claim 7, the combination of Rosen, Schellenberger, Carter and Kim discloses the method as recited in claim 1.
Rosen further discloses wherein the user interface for presentation of the group further comprises… (Rosen, ¶ 89, seekers are able to provide feed back for a matching score. For example, a mechanism (e.g., a link, a button, etc.) is provided in the user interface (discloses user interface) of the match results listing to enable seekers to indicate that they disagree with the match score for a given listing), (Id., ¶ 32, Preferably, only positions with a match level that satisfies a threshold condition are presented (discloses presenting) to the employment seeker. Alternatively, a specified number of positions are presented to the employment seeker at one time, ranked by match level and with the highest ranking positions being presented first. It should be noted that matching results can be presented to the employment seeker in any suitable manner).
The combination of Rosen and Schellenberger does not explicitly disclose a header message.
However, Carter discloses a header message (Carter, ¶ 209, FIG. 43 is a diagram showing candidate questionnaire headers 4300 according to an embodiment of the present invention).
Rosen further discloses for virtual team presentation and presentation of a plurality of virtual teams and respective virtual team members, each virtual team comprising the plurality of members identified for a company associated with an identified online job posting (Rosen, ¶ 32, Preferably, only positions with a match level that satisfies a threshold condition are presented (discloses presenting) to the employment seeker. Alternatively, a specified number of positions are presented to the employment seeker at one time, ranked by match level and with the highest ranking positions being presented first. It should be noted that matching results can be presented to the employment seeker in any suitable manner), (Id., ¶ 8, The match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes (discloses plurality of members), (Id., ¶ 31, at step 110, an employee seeker (i.e., a system user searching for an employment seeker to fill a job/position) enters relevant information about itself and a position (discloses companies associated with job postings) as well as attributes the employee seeker desires in a good match for the position).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen to include the similarity coefficient and virtual team elements of Schellenberger in the analogous art of specifying individuals in a target audience for the same reasons as stated for claim 1. 

Regarding claim 8, the combination of Rosen, Schellenberger, Carter and Kim discloses the method as recited in claim 1.
Rosen further discloses wherein the user interface for presentation of the group of online jobs postings presents a predetermined number of online jobs postings at a time with… (Rosen, ¶ 89, seekers are able to provide feed back for a matching score. For example, a mechanism (e.g., a link, a button, etc.) is provided in the user interface (discloses user interface) of the match results listing to enable seekers to indicate that they disagree with the match score for a given listing), (Id., ¶ 100, Preferably, seekers (both employee seekers and employment seekers) indicate up to a fixed number of matches (discloses predetermined number of jobs) (e.g., 20) as keepers or favorites, thus, forming a favorites list (or keepers list)).
The combination of Rosen and Schellenberger does not disclose …an option for scrolling to see additional postings.
However, Carter discloses … an option for scrolling to see additional postings (Carter, ¶ 226, view all jobs button 6010 will display a pop-up window and may allow the candidate to scroll (discloses scrolling to see additional job postings) through all jobs and close the window. New listing tag 6012 will stay until the candidate takes action). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen and the similarity coefficient element of Schellenberger to include the ‘employed with the company’ and virtual team elements of Carter in the analogous art of online employment matching for the same reasons as stated for claim 1.

Regarding claim 9, the combination of Rosen, Schellenberger, Carter and Kim discloses the method as recited in claim 1.
Rosen further discloses wherein the user interface further presents additional groups of online job postings, wherein the groups of online job postings are sorted based on respective job affinity scores of jobs within each group, group affinity scores for each group, and job-to-group scores for each group (Rosen, ¶ 32, Preferably, only positions with a match level that satisfies a threshold condition are presented (discloses presenting) to the employment seeker. Alternatively, a specified number of positions are presented to the employment seeker at one time, ranked by match level and with the highest ranking positions being presented first. It should be noted that matching results can be presented to the employment seeker in any suitable manner), (Id., ¶ 87, Preferably, the bi-directional match score is calculated such that how well the employment seeker meets the job's desires accounts for 70% of the score and how well the job meets the employment seeker's desires accounts for 30% of the score (discloses job affinity score), (Id., ¶ 8, The match-based employment system can also order (discloses sorting) the bi-directional matching results based on a bi-directional match score and display the bi-directional matching results according to the ordering.), (Id., ¶ 84, Similarly, when an employee seeker views a matching employment seeker who has multiple preference profiles, the matching employment seeker is only displayed once in the result set (discloses jobs within a group) (e.g., for the best matching score for that employment seeker's profiles)), (Id., 101, If the seeker wishes to bookmark an additional match (discloses additional groups of jobs) once the limit on favorites is reached, the seeker must first remove another match (e.g., a less desirable match) from their existing favorites list. Preferably, the favorites limit is configurable by the match-based employment system administrator; however, the favorites limit can be unconfigurable or configurable by any other suitable entity as desired), (Rosen, ¶ 89, seekers are able to provide feed back for a matching score. For example, a mechanism (e.g., a link, a button, etc.) is provided in the user interface (discloses user interface) of the match results listing to enable seekers to indicate that they disagree with the match score for a given listing).

Regarding claim 10, the combination of Rosen, Schellenberger, Carter and Kim discloses the method as recited in claim 1.
While suggested, the combination of Rosen and Schellenberger does not explicitly disclose further comprising: calculating a group affinity score for the first member based on interactions of the first member.
However, Carter discloses further comprising: calculating a group affinity score for the first member based on interactions of the first member (Carter, ¶ 125, These fluid behaviors may include automatic search functionality, custom search functionality--including searching and scoring based solely on user defined search terms (discloses scoring based on interactions related to job searching), basic search functionality--including searching using a candidate's current title/industry/zip code, current compatibility report viewing, job/candidate compatibility, clicking through to apply for jobs, sending communication to candidates, and/or others), (Id., ¶ 93, culture profiles may be generated utilizing escalating levels of generalization. This may allow the system to generate compatibility scores between candidates and employers for whom no direct data is available. In other words, the system allows for abstraction of employer qualities based on similarly situated employers. Relative values of general compatibility scores may be estimated in part on consistency of scores within a level of abstraction. In some embodiments this means calculating a standard deviation of any and/or all average scores and using a resulting confidence interval for an estimate of compatibility  (discloses group affinity score)).
Rosen further discloses related to job searches or job applications for a plurality of companies (Rosen, ¶ 7, Similarly, a job seeker (discloses related to job searches) may be unaware that a broader pool of positions may be available if they alter the conditions of their job search), (Id., ¶ 6, if the ratio of resumes from qualified applications (discloses job application) to resumes from unqualified applicants becomes small, the potential employer may disregard all resumes from the employment system and discontinue further use of the employment system.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen to include the group affinity score elements of Carter in the analogous art of interacting in social commercial networks for the same reasons as stated for claim 1. 

Regarding claim 11, Rosen discloses a system comprising: a memory comprising instructions (Rosen, ¶ 148, Computer 1801 can send messages and receive data, including program code, through the network(s), network link 1821, and communication interface 1820. In the Internet example, remote server computer 1826 might transmit a requested code for an application program through Internet 1825, ISP 1824, local network 1822 and communication interface 1820. The received code may be executed by processor 1813 as it is received, and/or stored in mass storage 1812, or other non-volatile storage for later execution. In this manner, computer 1801 may obtain application code in the form of a carrier wave. Alternatively, remote server computer 1826 may execute applications using processor 1813, and utilize mass storage 1812, and/or video memory 1815); 
and one or more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising: determining, by a server having one or more processors, a plurality of online job postings for presentation to a first member of…  the first member having a member profile, each online job posting being associated with a respective company… (Id., ¶ 54, Preferably, matching is performed by a matching engine on one or more servers (discloses server); however, matching can be performed by any suitable custom matching engine, suitable commercially available matching engine, or by any other suitable mechanism. As shown in FIG. 7, a matching engine compares matching profiles, attribute/field by attribute/field to determine a matching value for the profiles), (Id., ¶ 148, Computer 1801 can send messages and receive data, including program code, through the network(s), network link 1821, and communication interface 1820. In the Internet example, remote server computer 1826 might transmit a requested code for an application program through Internet 1825, ISP 1824, local network 1822 and communication interface 1820 (discloses online elements)), (Id., ¶ 144, Processor 1813 may reside wholly on client computer 1801 or wholly on server 1826 or processor 1813 may have its computational power distributed between computer 1801 and server 1826), (Id., ¶ 32, at step 120, the match results are presented to the employment seeker (discloses job postings). Preferably, only positions with a match level that satisfies a threshold condition are presented (discloses presenting) to the employment seeker. Alternatively, a specified number of positions are presented to the employment seeker at one time, ranked by match level and with the highest ranking positions being presented first. It should be noted that matching results can be presented to the employment seeker in any suitable manner), (Id., ¶ 78, FIG. 10 shows the process of brokering user profile (discloses member profile) in accordance with one embodiment of the present invention. At step 1000, a user enters a profile (i.e., background/attribute information and preferences) on a match-based employment system), (Id., ¶ 85, For employment seekers, match results can contain the company name (perhaps being the most prominently displayed element) (discloses associated companies), the position location, position title, the match element contributing the most to the overall score and/or any other suitable information);
Rosen further discloses …calculating a job affinity score for each online job posting from the plurality of online job postings based on a comparison of data of the online job posting and data associated with the member profile of the first member, wherein the job affinity score is derived with… using as input data from the online job posting and data associated with the member profile of the first member… utilizing data from previously posted online job postings and data associated with member profiles of members of… (Id., ¶ 78, FIG. 10 shows the process of brokering user profile (discloses member profile) in accordance with one embodiment of the present invention. At step 1000, a user enters a profile (i.e., background/attribute information and preferences) (discloses profile information) on a match-based employment system), (Id., ¶ 148, Computer 1801 can send messages and receive data, including program code, through the network(s), network link 1821, and communication interface 1820. In the Internet example, remote server computer 1826 might transmit a requested code for an application program through Internet 1825, ISP 1824, local network 1822 and communication interface 1820 (discloses online elements)), (Id., ¶ 31, At step 110, an employee seeker (i.e., a system user searching for an employment seeker to fill a job/position) enters relevant information about itself and a position as well as attributes the employee seeker desires in a good match for the position (discloses previously posted job postings)), (Id., ¶ 32, at step 120, the match results are presented to the employment seeker… only positions with a match level that satisfies a threshold condition are presented to the employment seeker (discloses job posting data based on a comparison)), (Id., ¶ 85, For employment seekers, match results can contain the company name (perhaps being the most prominently displayed element) (discloses associated companies), the position location, position title, the match element contributing the most to the overall score and/or any other suitable information), (Id., ¶ 87, Preferably, the bi-directional match score is calculated such that how well the employment seeker meets the job's desires accounts for 70% of the score and how well the job meets the employment seeker's desires accounts for 30% of the score (discloses job affinity score); however, the score calculation can use any suitable weighting of uni-directional matches. Preferably, the score is expressed as a percentage; however, the score can be expressed in any suitable manner); 
for each company associated with an identified online job posting: determining a plurality of members of… (Id., ¶ 31, at step 110, an employee seeker (i.e., a system user searching for an employment seeker to fill a job/position) enters relevant information about itself and a position (discloses companies associated with job postings) as well as attributes the employee seeker desires in a good match for the position), (Id., ¶ 8, The match-based employment system collects a plurality of employer seeker and employee seeker profiles, bi-directionally matches the employer seeker and said employee seeker profiles and displays at least a portion of the results to an employer seeker or an employee seeker (discloses identifying a plurality of members)).
The combination of Rosen and Schellenberger, in consideration of KSR Rationale B (see MPEP § 2141(III)(B)), discloses …with the first member above a predetermined threshold, the similarity coefficient with the first member representing a measure of similarity in skills, as included in the member profile of the respective members, between the first member and the member of the plurality of members.
Specifically, Rosen discloses similarity in skills between a first member and a posted job position (¶ 69). Rosen further discloses professional information (¶ 40), a first member (¶ 78), and a plurality of other members (¶ 8), (Rosen, ¶ 78, FIG. 10 shows the process of brokering user profile in accordance with one embodiment of the present invention. At step 1000, a user (discloses first member) enters a profile (i.e., background/attribute information and preferences) on a match-based employment system), (Id., ¶ 8, The match-based employment system collects a plurality of employer seeker and employee seeker profiles, bi-directionally matches the employer seeker and said employee seeker profiles and displays at least a portion of the results to an employer seeker or an employee seeker (discloses a plurality of members)), (Id., ¶ 69, the user has a limited number of points (e.g., 10) to apportion between the skills; however, the weights can be assigned in any other suitable manner. If the user does not apportion any points to a skill, that skill is preferably not considered in the matching calculations, but is still visible to potential matches viewing the user's profile (discloses similarity in skills between a first member and a posted job position)).
Schellenberger further discloses a similarity coefficient… (Schellenberger, ¶ 35, the expanded audience is identified based on a metric, such as the distance, the square of the distance or a correlation coefficient (discloses similarity coefficient), in a high-dimensional space of values of the characteristics of the individuals), (Id., ¶ 50, questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills (discloses similarity in skills), ability to work with others, management capabilities, etc.).
Since each individual element and its function are shown in the prior art, albeit shown in separate citations, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the simple substitution of the threshold measured based on the similarity of skills between a member and job position profile data with the threshold measured based on similarity between a member and of the skills of a plurality of other members to disclose …with the first member above a predetermined threshold, the similarity coefficient with the first member representing a measure of similarity in skills, as included in the member profile of the respective members, between the first member and the member of the plurality of members. Thus, the simple substitution of one known element for another producing a predictable result (KSR Rationale B (see MPEP § 2141(III)(B))) renders the claim limitation obvious.
Rosen further discloses …calculating a professional score of each member of the plurality of members based on professional accomplishments of the member as indicated by the data associated with the member profile of the first member (Rosen, ¶ 8, The match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes (discloses professional scores of a plurality of members based on professional information), (Id., ¶ 75, Preferably, educational degrees/diplomas/certificates are ordered, and the highest ordered educational entry for an employment seeker is used as the "highest degree attained" education (discloses based on professional accomplishments) attribute when associating employment seekers and employee seekers; however, education history information need not be ordered and can be figured into the match calculation in any suitable manner), (Id., ¶ 73, a programmer who has five years of Cobol experience but does not wish to use Cobol in any new position can specify a low importance level to the Cobol experience. As a result, that programmer will match better to open jobs that require some Cobol experience than if the programmer left that experience out of his profile (discloses accomplishments indicated in the member profile)); 
…based on the professional score for each member of the plurality of members (Rosen, ¶ 8, The match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires (discloses companies associated with an identified job posting) and employee seeker attributes (discloses professional score for each member based on professional information)), (Id., ¶ 40, at step 300, employment seekers enter their attributes into the system. The attributes are associated with one or more fixed times or time periods. For example, some employment seeker may have experience programming in Perl from June of 1997 to December of 2003 and from November of 2004 to January of 2005), (Id., ¶ 56, At step 715, the weighted values are combined to produce a combined value. Preferably, the weighted values are combined by summing all of the weighted values; however, the weighted values can be combined by multiplying the weighted values together or any other suitable process or formula (discloses score)); r
anking, by the server, the online job postings based on a combination of… of a company associated with the online job posting, and the job affinity score (Rosen, ¶ 32, Preferably, only positions with a match level that satisfies a threshold condition are presented to the employment seeker. Alternatively, a specified number of positions are presented to the employment seeker at one time, ranked by match level and with the highest ranking positions being presented first. It should be noted that matching results can be presented to the employment seeker in any suitable manner), (Id., ¶ 54, Preferably, matching is performed by a matching engine on one or more servers (discloses server); however, matching can be performed by any suitable custom matching engine, suitable commercially available matching engine, or by any other suitable mechanism), (Id., ¶ 87, Preferably, the bi-directional match score is calculated such that how well the employment seeker meets the job's desires accounts for 70% of the score and how well the job meets the employment seeker's desires accounts for 30% of the score (discloses job affinity score); 
and causing, by the server, presentation of a group of online job postings including some number of highest-ranked online job postings, ordered according to their respective ranking, in a user interface of the first member (Rosen, ¶ 54, Preferably, matching is performed by a matching engine on one or more servers (discloses server); however, matching can be performed by any suitable custom matching engine, suitable commercially available matching engine, or by any other suitable mechanism), (Id., ¶ 32, at step 120, the match results are presented to the employment seeker. Preferably, only positions with a match level that satisfies a threshold condition are presented to the employment seeker. Alternatively, a specified number of positions are presented to the employment seeker at one time, ranked by match level and with the highest ranking positions being presented first (discloses presenting some number of the highest ranking job postings). It should be noted that matching results can be presented to the employment seeker in any suitable manner), (Id., ¶ 89, seekers are able to provide feed back for a matching score. For example, a mechanism (e.g., a link, a button, etc.) is provided in the user interface (discloses user interface) of the match results listing to enable seekers to indicate that they disagree with the match score for a given listing).
While suggested, Rosen does not explicitly disclose …a social networking service; …a machine- learning program… the machine-learning program having been trained… the social networking service…; the social networking service who are employed with a company and have a similarity coefficient…;  and calculating a virtual team score; …the virtual team score;
However, Schellenberger discloses …a social networking service; …the social networking service (Schellenberger, ¶ 16, the characteristics used by the advertising technique may be based on a social network, such as a social network that facilitates interactions among users, such as the creation and maintenance of professional and/or personal relationships);
the social networking service… and have a similarity coefficient… (Schellenberger, ¶ 35, the expanded audience is identified based on a metric, such as the distance, the square of the distance or a correlation coefficient (discloses similarity coefficient), in a high-dimensional space of values of the characteristics of the individuals), (Id., ¶ 50, questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills (discloses similarity in skills), ability to work with others, management capabilities, etc.), (Id., ¶ 16, the characteristics used by the advertising technique may be based on a social network, such as a social network that facilitates interactions among users, such as the creation and maintenance of professional and/or personal relationships);
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen to include the similarity coefficient elements of Schellenberger in the analogous art of specifying individuals in a target audience for the same reasons as stated for claim 1.
While suggested, the combination of Rosen and Schellenberger does not explicitly disclose …who are employed with a company…; and calculating a virtual team score… (Carter, ¶ 86, Electronic system that uses the absolute difference multiplied by the sum of candidate and current worker scores on matched personality factors as a primary input feature into empirically validated statistical models of predicted compatibility/satisfaction/engagement).
However, Carter discloses …who are employed with a company… (Carter, ¶ 87, numerous employers may be passive users of the system, in that they will be profiled based on empirical data gathered from their current employees (discloses identifying a plurality of employees of the company), and/or will be associated with a company type profile, and this information will be used to generate compatibility scores for candidates in order to evaluate jobs for potential employment);
and calculating a virtual team score… (Carter, ¶ 86, Electronic system that uses the absolute difference multiplied by the sum of candidate and current worker scores on matched personality factors as a primary input feature into empirically validated statistical models of predicted compatibility/satisfaction/engagement).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen and the similarity coefficient elements of Schellenberger to include the ‘employed with the company’ and virtual team elements of Carter in the analogous art of online employment matching for the same reasons as stated for claim 1.
While suggested, the combination of Rosen, Schellenberger and Carter does not explicitly disclose …a machine- learning program… the machine-learning program having been trained…
 However, Kim discloses …a machine- learning program… the machine-learning program having been trained… (Kim, ¶ 359, sentiment classification is performed using a pre-trained (discloses training) classifier…), (Id., ¶ 386, the system utilizes well-known machine learning algorithms (discloses machine learning program) and natural language processing techniques to undertake a sentiment analysis and automatically assign sentiment data to each data object).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen, similarity coefficient and social networking service elements of Schellenberger and the virtual team elements of Carter to include the machine-learning elements of Kim in the analogous art of determining influencers in a social network for the same reasons as stated for claim 1.

Regarding claim 15, this claim recites limitations substantially similar to those in claim 5, and is rejected for the same reasons as stated above.

Regarding claim 16, Rosen discloses …including instructions that, when executed by a machine, cause the machine to perform operations comprising: determining, by a server having one or more processors, a plurality of online job postings for presentation to a first member of…  the first member having a member profile, each online job posting being associated with a respective company… (Id., ¶ 54, Preferably, matching is performed by a matching engine on one or more servers (discloses server); however, matching can be performed by any suitable custom matching engine, suitable commercially available matching engine, or by any other suitable mechanism. As shown in FIG. 7, a matching engine compares matching profiles, attribute/field by attribute/field to determine a matching value for the profiles), (Id., ¶ 148, Computer 1801 can send messages and receive data, including program code, through the network(s), network link 1821, and communication interface 1820. In the Internet example, remote server computer 1826 might transmit a requested code for an application program through Internet 1825, ISP 1824, local network 1822 and communication interface 1820 (discloses online elements)), (Id., ¶ 144, Processor 1813 may reside wholly on client computer 1801 or wholly on server 1826 or processor 1813 may have its computational power distributed between computer 1801 and server 1826), (Id., ¶ 32, at step 120, the match results are presented to the employment seeker (discloses job postings). Preferably, only positions with a match level that satisfies a threshold condition are presented (discloses presenting) to the employment seeker. Alternatively, a specified number of positions are presented to the employment seeker at one time, ranked by match level and with the highest ranking positions being presented first. It should be noted that matching results can be presented to the employment seeker in any suitable manner), (Id., ¶ 78, FIG. 10 shows the process of brokering user profile (discloses member profile) in accordance with one embodiment of the present invention. At step 1000, a user enters a profile (i.e., background/attribute information and preferences) on a match-based employment system), (Id., ¶ 85, For employment seekers, match results can contain the company name (perhaps being the most prominently displayed element) (discloses associated companies), the position location, position title, the match element contributing the most to the overall score and/or any other suitable information);
Rosen further discloses …calculating a job affinity score for each online job posting from the plurality of online job postings based on a comparison of data of the online job posting and data associated with the member profile of the first member, wherein the job affinity score is derived with… using as input data from the online job posting and data associated with the member profile of the first member… utilizing data from previously posted online job postings and data associated with member profiles of members of… (Id., ¶ 78, FIG. 10 shows the process of brokering user profile (discloses member profile) in accordance with one embodiment of the present invention. At step 1000, a user enters a profile (i.e., background/attribute information and preferences) (discloses profile information) on a match-based employment system), (Id., ¶ 148, Computer 1801 can send messages and receive data, including program code, through the network(s), network link 1821, and communication interface 1820. In the Internet example, remote server computer 1826 might transmit a requested code for an application program through Internet 1825, ISP 1824, local network 1822 and communication interface 1820 (discloses online elements)), (Id., ¶ 31, At step 110, an employee seeker (i.e., a system user searching for an employment seeker to fill a job/position) enters relevant information about itself and a position as well as attributes the employee seeker desires in a good match for the position (discloses previously posted job postings)), (Id., ¶ 32, at step 120, the match results are presented to the employment seeker… only positions with a match level that satisfies a threshold condition are presented to the employment seeker (discloses job posting data based on a comparison)), (Id., ¶ 85, For employment seekers, match results can contain the company name (perhaps being the most prominently displayed element) (discloses associated companies), the position location, position title, the match element contributing the most to the overall score and/or any other suitable information), (Id., ¶ 87, Preferably, the bi-directional match score is calculated such that how well the employment seeker meets the job's desires accounts for 70% of the score and how well the job meets the employment seeker's desires accounts for 30% of the score (discloses job affinity score); however, the score calculation can use any suitable weighting of uni-directional matches. Preferably, the score is expressed as a percentage; however, the score can be expressed in any suitable manner); 
for each company associated with an identified online job posting: determining a plurality of members of… (Id., ¶ 31, at step 110, an employee seeker (i.e., a system user searching for an employment seeker to fill a job/position) enters relevant information about itself and a position (discloses companies associated with job postings) as well as attributes the employee seeker desires in a good match for the position), (Id., ¶ 8, The match-based employment system collects a plurality of employer seeker and employee seeker profiles, bi-directionally matches the employer seeker and said employee seeker profiles and displays at least a portion of the results to an employer seeker or an employee seeker (discloses identifying a plurality of members)).
The combination of Rosen and Schellenberger, in consideration of KSR Rationale B (see MPEP § 2141(III)(B)), discloses …with the first member above a predetermined threshold, the similarity coefficient with the first member representing a measure of similarity in skills, as included in the member profile of the respective members, between the first member and the member of the plurality of members.
Specifically, Rosen discloses similarity in skills between a first member and a posted job position (¶ 69). Rosen further discloses professional information (¶ 40), a first member (¶ 78), and a plurality of other members (¶ 8), (Rosen, ¶ 78, FIG. 10 shows the process of brokering user profile in accordance with one embodiment of the present invention. At step 1000, a user (discloses first member) enters a profile (i.e., background/attribute information and preferences) on a match-based employment system), (Id., ¶ 8, The match-based employment system collects a plurality of employer seeker and employee seeker profiles, bi-directionally matches the employer seeker and said employee seeker profiles and displays at least a portion of the results to an employer seeker or an employee seeker (discloses a plurality of members)), (Id., ¶ 69, the user has a limited number of points (e.g., 10) to apportion between the skills; however, the weights can be assigned in any other suitable manner. If the user does not apportion any points to a skill, that skill is preferably not considered in the matching calculations, but is still visible to potential matches viewing the user's profile (discloses similarity in skills between a first member and a posted job position)).
Schellenberger further discloses a similarity coefficient… (Schellenberger, ¶ 35, the expanded audience is identified based on a metric, such as the distance, the square of the distance or a correlation coefficient (discloses similarity coefficient), in a high-dimensional space of values of the characteristics of the individuals), (Id., ¶ 50, questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills (discloses similarity in skills), ability to work with others, management capabilities, etc.).
Since each individual element and its function are shown in the prior art, albeit shown in separate citations, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the simple substitution of the threshold measured based on the similarity of skills between a member and job position profile data with the threshold measured based on similarity between a member and of the skills of a plurality of other members to disclose …with the first member above a predetermined threshold, the similarity coefficient with the first member representing a measure of similarity in skills, as included in the member profile of the respective members, between the first member and the member of the plurality of members. Thus, the simple substitution of one known element for another producing a predictable result (KSR Rationale B (see MPEP § 2141(III)(B))) renders the claim limitation obvious.
Rosen further discloses …calculating a professional score of each member of the plurality of members based on professional accomplishments of the member as indicated by the data associated with the member profile of the first member (Rosen, ¶ 8, The match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes (discloses professional scores of a plurality of members based on professional information), (Id., ¶ 75, Preferably, educational degrees/diplomas/certificates are ordered, and the highest ordered educational entry for an employment seeker is used as the "highest degree attained" education (discloses based on professional accomplishments) attribute when associating employment seekers and employee seekers; however, education history information need not be ordered and can be figured into the match calculation in any suitable manner), (Id., ¶ 73, a programmer who has five years of Cobol experience but does not wish to use Cobol in any new position can specify a low importance level to the Cobol experience. As a result, that programmer will match better to open jobs that require some Cobol experience than if the programmer left that experience out of his profile (discloses accomplishments indicated in the member profile)); 
…based on the professional score for each member of the plurality of members (Rosen, ¶ 8, The match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires (discloses companies associated with an identified job posting) and employee seeker attributes (discloses professional score for each member based on professional information)), (Id., ¶ 40, at step 300, employment seekers enter their attributes into the system. The attributes are associated with one or more fixed times or time periods. For example, some employment seeker may have experience programming in Perl from June of 1997 to December of 2003 and from November of 2004 to January of 2005), (Id., ¶ 56, At step 715, the weighted values are combined to produce a combined value. Preferably, the weighted values are combined by summing all of the weighted values; however, the weighted values can be combined by multiplying the weighted values together or any other suitable process or formula (discloses score)); r
anking, by the server, the online job postings based on a combination of… of a company associated with the online job posting, and the job affinity score (Rosen, ¶ 32, Preferably, only positions with a match level that satisfies a threshold condition are presented to the employment seeker. Alternatively, a specified number of positions are presented to the employment seeker at one time, ranked by match level and with the highest ranking positions being presented first. It should be noted that matching results can be presented to the employment seeker in any suitable manner), (Id., ¶ 54, Preferably, matching is performed by a matching engine on one or more servers (discloses server); however, matching can be performed by any suitable custom matching engine, suitable commercially available matching engine, or by any other suitable mechanism), (Id., ¶ 87, Preferably, the bi-directional match score is calculated such that how well the employment seeker meets the job's desires accounts for 70% of the score and how well the job meets the employment seeker's desires accounts for 30% of the score (discloses job affinity score); 
and causing, by the server, presentation of a group of online job postings including some number of highest-ranked online job postings, ordered according to their respective ranking, in a user interface of the first member (Rosen, ¶ 54, Preferably, matching is performed by a matching engine on one or more servers (discloses server); however, matching can be performed by any suitable custom matching engine, suitable commercially available matching engine, or by any other suitable mechanism), (Id., ¶ 32, at step 120, the match results are presented to the employment seeker. Preferably, only positions with a match level that satisfies a threshold condition are presented to the employment seeker. Alternatively, a specified number of positions are presented to the employment seeker at one time, ranked by match level and with the highest ranking positions being presented first (discloses presenting some number of the highest ranking job postings). It should be noted that matching results can be presented to the employment seeker in any suitable manner), (Id., ¶ 89, seekers are able to provide feed back for a matching score. For example, a mechanism (e.g., a link, a button, etc.) is provided in the user interface (discloses user interface) of the match results listing to enable seekers to indicate that they disagree with the match score for a given listing).
While suggested, Rosen does not explicitly disclose …a non-transitory machine-readable storage medium …a social networking service; …a machine- learning program… the machine-learning program having been trained… the social networking service…; the social networking service who are employed with a company and have a similarity coefficient…;  and calculating a virtual team score; …the virtual team score;
However, Schellenberger discloses …a non-transitory machine-readable storage medium … a social networking service; …the social networking service (Schellenberger, claim 20, a processing module comprising a non-transitory computer-readable medium storing instructions that, when executed, cause the system to: receive information specifying a target audience and a daily budget for the advertising campaign), (Id., ¶ 16, the characteristics used by the advertising technique may be based on a social network, such as a social network that facilitates interactions among users, such as the creation and maintenance of professional and/or personal relationships);
the social networking service… and have a similarity coefficient… (Schellenberger, ¶ 35, the expanded audience is identified based on a metric, such as the distance, the square of the distance or a correlation coefficient (discloses similarity coefficient), in a high-dimensional space of values of the characteristics of the individuals), (Id., ¶ 50, questionnaire may contain questions to help further clarify the nature and degree of the endorsement such as rating the strength of the endorsement on a numerical scale and similar ratings for particular attributes such as competence, skills (discloses similarity in skills), ability to work with others, management capabilities, etc.), (Id., ¶ 16, the characteristics used by the advertising technique may be based on a social network, such as a social network that facilitates interactions among users, such as the creation and maintenance of professional and/or personal relationships);
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen to include the similarity coefficient elements of Schellenberger in the analogous art of specifying individuals in a target audience for the same reasons as stated for claim 1.
While suggested, the combination of Rosen and Schellenberger does not explicitly disclose …who are employed with a company…; and calculating a virtual team score… (Carter, ¶ 86, Electronic system that uses the absolute difference multiplied by the sum of candidate and current worker scores on matched personality factors as a primary input feature into empirically validated statistical models of predicted compatibility/satisfaction/engagement).
However, Carter discloses …who are employed with a company… (Carter, ¶ 87, numerous employers may be passive users of the system, in that they will be profiled based on empirical data gathered from their current employees (discloses identifying a plurality of employees of the company), and/or will be associated with a company type profile, and this information will be used to generate compatibility scores for candidates in order to evaluate jobs for potential employment);
and calculating a virtual team score… (Carter, ¶ 86, Electronic system that uses the absolute difference multiplied by the sum of candidate and current worker scores on matched personality factors as a primary input feature into empirically validated statistical models of predicted compatibility/satisfaction/engagement).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen and the similarity coefficient elements of Schellenberger to include the ‘employed with the company’ and virtual team elements of Carter in the analogous art of online employment matching for the same reasons as stated for claim 1.
While suggested, the combination of Rosen, Schellenberger and Carter does not explicitly disclose …a machine- learning program… the machine-learning program having been trained…
 However, Kim discloses …a machine- learning program… the machine-learning program having been trained… (Kim, ¶ 359, sentiment classification is performed using a pre-trained (discloses training) classifier…), (Id., ¶ 386, the system utilizes well-known machine learning algorithms (discloses machine learning program) and natural language processing techniques to undertake a sentiment analysis and automatically assign sentiment data to each data object).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen, similarity coefficient and social networking service elements of Schellenberger and the virtual team elements of Carter to include the machine-learning elements of Kim in the analogous art of determining influencers in a social network for the same reasons as stated for claim 1.


Regarding claim 20, this claim recites limitations similar to those in claim 15, and is rejected for the same reasons as stated above. 

Regarding claim 21, the combination of Rosen, Schellenberger, Carter and Kim discloses the method as recited in claim 1. 
While suggested, the combination of Rosen, Schellenberger and Carter does not explicitly disclose …wherein the machine learning program used to derive the job affinity score utilizes a machine learning model selected from the group consisting of: Logistic Regression model, Naive-Bayes classifier model, Random Forest model, neural network model, matrix factorization model, and Support Vector Machine model
However, Kim discloses …wherein the machine learning program used to derive the job affinity score utilizes a machine learning model selected from the group consisting of: Logistic Regression model, Naive-Bayes classifier model, Random Forest model, neural network model, matrix factorization model, and Support Vector Machine model (Kim, ¶ 386, the system utilizes well-known machine learning algorithms (discloses machine learning program) and natural language processing techniques to undertake a sentiment analysis and automatically assign sentiment data to each data object), (Id., In one example embodiment the spam analyzer can build upon known techniques, utilizing a Bayesian classifier (see: M. Sahami, S. Dumais, D. Heckerman, and E. Horvitz. A Bayesian approach to filtering junk e-mail, in AAAI-98 Workshop on Learning for Text Categorization, pages 55-62, 1998) in conjunction with many simple, effective heuristics (discloses naïve-Bayes classifier model)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen, similarity coefficient and social networking service elements of Schellenberger and the virtual team elements of Carter to include the machine-learning elements of Kim in the analogous art of determining influencers in a social network for the same reasons as stated for claim 1.


Regarding claims 22 and 23, these claims recite limitations substantially similar to those in claim 21, and are rejected for the same reasons as stated above. 


Claims 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Schellenberger, Carter and Kim and further in view of Work et al., U.S. Publication No. 2014/0258288 [hereinafter Work].

Regarding claim 3, the combination of Rosen, Schellenberger, Carter and Kim discloses the method as recited in claim 1. 
Rosen further discloses wherein the professional accomplishments consists of one or more of: number of years of experience… (Rosen, ¶ 41, For example, a hypothetical employment seeker who has programmed Perl for the most recent five years would have the most recent year counted as 1 year of experience, the year before that as 0.9 years of experience, and 0.8, 0.7 and 0.6 years of experience for the three years before that, respectively (discloses years of experience)). 
The combination of Rosen, Schellenberger, Carter and Kim does not explicitly disclose number of published papers, number of patents obtained, number of companies founded, number of followers in [Schellenberger discloses …a social networking service]…  
However, Work discloses number of published papers (Work, ¶ 10, this may only be helpful for verifiable information such as resume details like employers, clients, schools, test scores, degrees, certifications, published reviews and articles (discloses published papers), and organization membership).
Rosen further discloses …and a score for the company at which members of the [Carter discloses virtual team] of members are employed (Rosen, ¶ 22, FIG. 12 is a diagram of a graphical depiction of the strength of components of a match score in accordance with one embodiment of the present invention).


    PNG
    media_image2.png
    695
    486
    media_image2.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen and the similarity coefficient and virtual team elements of Schellenberger and the ‘employed with the company’ element of Carter to include the publish papers element of Work in the analogous art of measuring influence in social networks.
The motivation for doing so would have been to improve users’ “ability to find others who not only appear to match their requirements, but who have also received positive endorsements” [Work, ¶ 6; Kim, ¶ 246; Carter, ¶ 72; Schellenberger, ¶ 16; Rosen, ¶ 87].


Regarding claims 13 and 18, these claims recite limitations similar to those in claim 3, and are rejected for the same reasons as stated above. 


Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Schellenberger, Carter and Kim and further in view of Abebe et al., U.S. Publication No. 2018/0068271 [hereinafter Abebe].

Regarding claim 4, the combination of Rosen, Schellenberger, Carter and Kim discloses the method as recited in claim 1.
While suggested, the combination of Rosen and Schellenberger does not explicitly disclose …wherein calculating a virtual team score further comprises.
However, Carter discloses …wherein calculating a virtual team score further comprises… (Carter, ¶ 86, Electronic system that uses the absolute difference multiplied by the sum of candidate and current worker scores on matched personality factors as a primary input feature into empirically validated statistical models of predicted compatibility/satisfaction/engagement).
The combination of Rosen, Schellenberger, Carter and Kim does not explicitly disclose …calculating a weighted average.
However, Abebe discloses …calculating a weighted average (Abebe, ¶ 62, The component first computes a team productivity score Q.sub.1 based on the attributes of P.sub.1. In one embodiment Q.sub.1 may be computed using a weighted average of the normalized scores of the attributes of P.sub.1 as below).
Rosen further discloses of the professional scores of the members of the plurality of members, wherein members of the… [Carter discloses …virtual team…] …with higher professional scores have higher weights than members of the… [Carter discloses …virtual team…] …with lower professional scores (Rosen, ¶ 8, The match-based employment system can also perform the matching such that approximately 70% of a matching score depends upon the quality of the match between employee seeker desires and employment seeker attributes and approximately 30% of the matching score depends upon the quality of the match between employment seeker desires and employee seeker attributes (discloses professional score of a plurality of members based on professional information). 
 At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen and the similarity coefficient element of Schellenberger to include the ‘employed with the company’ and virtual team elements of Carter in the analogous art of online employment matching for the same reasons as stated for claim 1.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the job identifying and recommending elements of Rosen, the social network elements of Carter and the similarity coefficient and virtual team elements of Schellenberger to include the weighted average elements of Abebe in the analogous art of team structure recommendations.
The motivation for doing so would have been to improve the ability “to evaluate the efficacy of team structures and processes” [Abebe, ¶ 58; Kim, ¶ 246; Carter, ¶ 72; Schellenberger, ¶ 16; Rosen, ¶ 87].

Regarding claims 14 and 19, these claims recite limitations substantially similar to those in claim 4, and are rejected for the same reasons as stated above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Williams, U.S. Publication No. 2010/0332405 discloses a method for assessing reputation of an individual. 
Baldwin et al., U.S. Publication No. 2014/0244335 discloses techniques for deriving a social proximity score. 
Shapero et al., U.S. Publication No. 2014/0214943 discloses notifications based on social network service activity and profile triggers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/              Examiner, Art Unit 3624                                                                                                                                                                                                                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624